Registration Nos. 333-113180, 333-105072, and 333-27469 Filed pursuant to Rule 424(b)(3) COMMON STOCK (Par Value $1.00 Per Share) STICKER TO REOFFER PROSPECTUS TEMPLE-INLAND INC. 1 TEMPLE-INLAND INC. 2 TEMPLE-INLAND INC. 2 (COLLECTIVELY, THE “PLANS”) This sticker serves to supplement the Reoffer Prospectus dated March 1, 2004, to provide information with respect to Selling Stockholders. Mr. Dennis J. Vesci owns 9,500 shares of Common Stock, all of which were acquired pursuant to the exercise of options granted pursuant to the Plans.Mr. Vesci is eligible to sell pursuant to this Reoffer Prospectus all of such shares.Mr. Vesci is a Group Vice President of the Company and is currently the beneficial owner of 174,990 shares of Common Stock, including 117,274 shares issuable upon the exercise of options that are exercisable within 60 days.After completion of the offering, Mr. Vesci will own 165,490 shares of Common Stock, which is less than one percent of the issued and outstanding shares of Common Stock. This sticker is part of the Reoffer Prospectus and must accompany the Reoffer Prospectus to satisfy prospectus delivery requirements under the Securities Act of 1933, as amended. The date of this sticker is October 29, 2010.
